 

Exhibit 10.1

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of November 29,
2018, is by and between Nevada Gold & Casinos, Inc., a Nevada corporation (the
“Company”), and Maverick Casinos LLC, a Nevada limited liability company
(“Buyer”).

 

WHEREAS, the Company, Buyer, and Maverick Casinos Merger Sub, Inc., a Nevada
corporation and a wholly owned subsidiary of Buyer (“Merger Sub”), are parties
to an Agreement and Plan of Merger dated as of September 18, 2018 (the “Existing
Merger Agreement”), pursuant to which Merger Sub will be merged with and into
the Company, with the Company continuing as the surviving corporation and
becoming a wholly-owned subsidiary of Buyer (the “Merger”), upon the terms and
subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, in order to facilitate and avoid delays associated with obtaining the
approvals of the Washington State Gambling Commission required in order to
consummate the Merger, the Company desires to issue and sell to Buyer, and Buyer
desires to purchase from the Company, 890,390 shares of the Company’s common
stock, par value $0.12 per share (such shares, the “Shares”), representing 5.0%
of the outstanding shares of the Company’s common stock after giving effect to
the issuance and sale of the Shares, on the terms and subject to the conditions
set forth herein;

 

WHEREAS, a portion of the consideration payable by Buyer for the Shares will be
funded by the release of all funds held in escrow pursuant to the Escrow
Agreement dated as of September 18, 2018 (the “Initial Escrow Agreement”), by
and among the Company, Buyer, and Fidelity National Title Agency of Nevada,
Inc., a Nevada corporation dba Fidelity National Title Group, as escrow agent
(“Fidelity Title”);

 

WHEREAS, concurrently with the execution of this Agreement, the Company, Buyer,
and Mutual of Omaha Bank (the “Escrow Agent”), are entering into the Escrow
Agreement dated as of November 29, 2018 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Securities Escrow Agreement”),
pursuant to which, among other things, the Shares will be deposited with the
Escrow Agent into a segregated escrow account, to be held, released, and
disposed of by the Escrow Agent in accordance with the terms of this Agreement,
the Merger Agreement, and the Securities Escrow Agreement; and

 

WHEREAS, concurrently with the execution of this Agreement, the Company, Buyer,
and Merger Sub are amending the Existing Merger Agreement (the Existing Merger
Agreement, as so amended, and as it may be further amended, restated,
supplemented, or otherwise modified from time to time, the “Merger Agreement”),
pursuant to Amendment No. 1 to the Merger Agreement dated as of November 29,
2018 (“Amendment No. 1 to the Merger Agreement”), to among other things, provide
that (x) in the event that the Merger Agreement is terminated prior to the
consummation of the Merger and Buyer is required to pay the Parent Termination
Fee (as defined in the Merger Agreement) to the Company pursuant to the terms of
the Merger Agreement, Buyer will forfeit to the Company all of the Shares in
satisfaction of the Parent Termination Fee, and the Company will pay to Buyer an
amount equal to the Cash Payment (as defined below), and (y) in the event the
Merger Agreement is terminated prior to the consummation of the Merger and Buyer
is not required to pay the Parent Termination Fee to the Company pursuant to the
terms of the Merger Agreement, the Company will purchase from Buyer all of the
Shares for the Purchase Price (as defined below);

 



   

 

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants, and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Company
and Buyer hereby agree as follows:

 

1.            Purchase and Sale of Shares. Subject to the terms and conditions
set forth herein, at the Closing, the Company agrees to issue and sell the
Shares to Buyer, free and clear of any liens, pledges, security interests, and
other encumbrances (collectively, “Liens”), other than Liens imposed by
applicable federal and state securities laws and restrictions set forth in this
Agreement and the Securities Escrow Agreement, and Buyer agrees to purchase the
Shares from the Company, for an aggregate cash purchase price equal to
$2,154,743.80 (the “Purchase Price”).

 

2.            Closing; Payment of Purchase Price.

 

(a)          Time; Purchase Price. Subject to the terms and conditions set forth
herein, the closing of the purchase, sale, and issuance of the Shares (the
“Closing”) and the deliveries required thereby shall occur on the date of this
Agreement. At the Closing, the Company will issue and sell the Shares to Buyer
upon receipt by the Company of the entire Purchase Price in cash as provided in
Section 2(b)(i) and 2(b)(ii).

 

(b)          Closing Deliveries. The Closing shall be completed when each of the
following has occurred:

 

(i)            Buyer and the Company shall have caused Fidelity Title to release
and pay all funds held in escrow by Fidelity Title under the Initial Escrow
Agreement to the Company, by wire transfer of immediately available funds to an
account designated in writing by the Company;

 

(ii)           Buyer shall have delivered to the Company an amount equal the
Purchase Price, less the amount released and paid by Fidelity Title to the
Company pursuant to Section 2(b)(i) (the “Cash Payment”), by wire transfer of
immediately available funds to an account designated in writing by the Company;

 

(iii)          (x) the Company shall have given American Stock Transfer & Trust
Company, LLC, the Company’s transfer agent, irrevocable instructions to issue to
Buyer a certificate representing the Shares (the “Stock Certificate”),
registered in the name of Buyer, and to deliver the Stock Certificate to the
Escrow Agent on an expedited basis, and (y) Buyer shall have delivered to the
Escrow Agent a stock power, duly executed in blank, and a transfer of ownership
form, duly executed in blank, in a form acceptable to the Company’s transfer
agent, in respect of all of the Shares (the documents described in this clause
(y) are referred to herein collectively as the “Share Transfer Documents”), all
of which shall be held by the Escrow Agent in a segregated escrow account (the
“Escrow Account”), and shall be held, released, and disposed of by the Escrow
Agent in accordance with the terms of this Agreement, the Merger Agreement, and
the Securities Escrow Agreement;

 



 2 

 

 

(iv)          the Company, Buyer, and the Escrow Agent shall have entered into
the Securities Escrow Agreement; and

 

(v)           the Company, Buyer, and Merger Sub shall have entered into
Amendment No. 1 to the Merger Agreement.

 

3.            Representations and Warranties of the Company. The Company hereby
represents and warrants to Buyer as follows:

 

(a)          Authorization. The Company has all requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby. The
execution, delivery, and performance by the Company of this Agreement, and the
consummation of the transactions contemplated hereby, have been duly and validly
authorized by all requisite corporate action on behalf of the Company, including
by the board of directors of the Company. No other corporate proceedings on the
part of the Company are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Company and, assuming the due authorization,
execution, and delivery by Buyer, constitutes a legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable laws
relating to bankruptcy, insolvency, reorganization, moratorium, or other similar
laws relating to or affecting creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law) (the
“Bankruptcy and Equity Exception”).

 

(b)          Shares. The Shares have been duly authorized and, when issued,
delivered, and paid for in the manner set forth in this Agreement, will be
validly issued, fully paid, and nonassessable.

 

(c)          No Conflict. The execution and delivery by the Company of this
Agreement, and the consummation by the Company of the transactions contemplated
hereby, do not and will not, directly or indirectly (with or without notice or
lapse of time or both), and the compliance by the Company with its obligations
hereunder will not, directly or indirectly (with or without notice or lapse of
time or both), (i) result in a violation or breach of, or conflict with, the
Company’s articles of incorporation or bylaws, (ii) conflict with or violate any
law applicable to the Company or any of its subsidiaries or by which any
property or asset of the Company or any of its subsidiaries is bound,
(iii) result in any violation or breach of, or conflict with, any provisions of,
or constitute (with or without notice or lapse of time, or both) a default (or
give rise to any right of purchase, termination, amendment, acceleration, or
cancellation) under, or result in the loss of any benefit under, or result in
the triggering of any payments pursuant to, any of the terms, conditions, or
provisions of, any material contract to which the Company or any of its
subsidiaries is a party or by which it or any of its properties or assets may be
bound, or (iv) result in the creation of any material Lien on any property or
asset of the Company or any of its subsidiaries, except, with respect to clauses
(ii) and (iii), for any such conflict, violation, breach, default, right of
purchase, termination, amendment, acceleration or cancellation, loss of any
benefit, or payment that would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 



 3 

 

 

(d)          No Consents or Approvals. No consent, approval, order, or
authorization of, or registration, qualification, designation, or filing with,
or notification to, any governmental authority is required on the part of the
Company in connection with the execution, delivery, and performance of this
Agreement, or the consummation by the Company of the transactions contemplated
hereby, other than (i) the applicable requirements of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and other applicable
federal securities laws, and (ii) such other consents, approvals, orders,
authorizations, registrations, qualifications, designations, filings, or
notifications that, if not obtained, made or given, would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Company and its subsidiaries, taken as a whole.

 

(e)          NO OTHER REPRESENTATIONS OR WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN THIS Section 3, NEITHER
THE COMPANY NOR ANY OTHER PERSON HAS MADE OR MAKES ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, WRITTEN OR ORAL. THE COMPANY HEREBY DISCLAIMS ANY
SUCH OTHER REPRESENTATION OR WARRANTY, WHETHER BY THE COMPANY, ANY OF ITS
SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR ANY OTHER PERSON,
NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO BUYER OR ANY OTHER PERSON OF ANY
DOCUMENTATION OR OTHER WRITTEN OR ORAL INFORMATION BY THE COMPANY, ANY OF ITS
SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR ANY OTHER PERSON,
AND EXCEPT IN THE CASE OF FRAUD, NEITHER THE COMPANY NOR ANY OTHER PERSON WILL
HAVE OR BE SUBJECT TO ANY LIABILITY OR INDEMNIFICATION OBLIGATION TO BUYER OR
ANY OTHER PERSON RESULTING FROM SUCH DELIVERY OR DISCLOSURE, OR BUYER’S USE OF
ANY SUCH DOCUMENTATION OR OTHER INFORMATION.

 

4.            Representations and Warranties of the Buyer.

 

Buyer hereby represents and warrants to the Company as follows:

 

(a)          Authorization. Buyer has all requisite limited liability company
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.
The execution, delivery, and performance by Buyer of this Agreement, and the
consummation of the transactions contemplated hereby, have been duly and validly
authorized by all requisite limited liability company action on behalf of Buyer
and no other limited liability company proceedings on the part of Buyer are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Buyer and, assuming due authorization, execution, and delivery by
the Company, constitutes a legal, valid, and binding obligation of Buyer
enforceable against Buyer in accordance with its terms, subject to the
Bankruptcy and Equity Exception.

 



 4 

 

 

(b)          No Conflict. The execution and delivery by Buyer of this Agreement,
and the consummation by Buyer of the transactions contemplated hereby, do not
and will not, directly or indirectly (with or without notice or lapse of time or
both), and the compliance by Buyer with its obligations hereunder will not,
directly or indirectly (with or without notice or lapse of time or both), (i)
result in a violation or breach of, or conflict with, the articles of
organization, operating agreement, or other organizational documents of Buyer,
(ii) conflict with or violate any law applicable to Buyer or by which any
property or asset of Buyer is bound, (iii) result in a violation or breach, or
conflict with, any provision of, or constitute (with or without notice or lapse
of time, or both) a default (or give rise to any right of purchase, termination,
amendment, acceleration, or cancellation) under, or result in the loss of any
benefit under, or result in the triggering of any payments pursuant to, any of
the terms, conditions, or provisions of, any material contract to which Buyer is
a party or by which any of its properties or assets may be bound, or (iv) result
in the creation of a Lien on any property or asset of Buyer, except, with
respect to clauses (ii), (iii) and (iv), as would not, individually or in the
aggregate, reasonably be expected to prevent, materially impair, or material
delay the ability of Buyer to perform its obligations under this Agreement or to
consummate the transactions contemplated hereby.

 

(c)          No Consents or Approvals. No consent, approval, order, or
authorization of, or registration, qualification, designation, or filing with,
or notification to, any governmental authority is required on the part of Buyer
in connection with the execution, delivery, and performance of this Agreement,
or the consummation by Buyer of the transactions contemplated hereby, other than
(i) the applicable requirements of the Exchange Act and other applicable federal
and state securities laws, and (ii) such other consents, approvals, orders,
authorizations, registrations, qualifications, designations, filings, or
notifications that, if not obtained, made or given, would not, individually or
in the aggregate, reasonably be expected to prevent, materially impair, or
materially delay the ability of Buyer to perform its obligations under this
Agreement or to consummate the transactions contemplated hereby.

 

(d)          Ownership of Shares. Neither Buyer nor any of its affiliates owns
(directly or indirectly, beneficially or of record) any shares of the Company’s
common stock or holds any rights to acquire or vote any shares of the Company’s
common stock, except pursuant to this Agreement and the Merger Agreement, except
that Eric Persson individually owns 1,790 shares of the Company’s common stock.

 

(e)          Investment Representations.

 

(i)            Buyer and each member of Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). Buyer agrees to
furnish any additional information requested by the Company to assure compliance
with applicable federal and state securities laws in connection with the
purchase and sale of the Shares.

 

(ii)           Buyer is purchasing the Shares solely for its own account for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution thereof in violation of federal or state securities laws. Buyer
does not have a present intention to sell any of the Shares, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of any of the Shares to or through any person or entity in
violation of federal or state securities laws. Buyer acknowledges that it (i)
has such knowledge, skill, and experience in business, financial, and investment
matters that it is capable of evaluating the merits and risks of an investment
in the Company, (ii) is able to bear the financial risks associated with an
investment in the Company, and (iii) has been given access to such information
concerning the Company and to the officers of the Company as it has deemed
necessary or appropriate to enable it to make an informed investment decision
concerning the purchase of the Shares.

 



 5 

 

 

(iii)          Buyer understands that the Shares are being offered and sold on
reliance on specific exemptions from the registration requirements of federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of the representations and warranties made by Buyer in this
Agreement in order to determine the availability of such exemptions. Buyer
understands that no federal or state agency or any government or governmental
agency has passed upon the merits or risks of an investment in the Shares or
made any finding or determination concerning the fairness or advisability of
this investment.

 

(iv)          Buyer understands that the Shares are “restricted securities”
under applicable federal securities laws and that the Securities Act and the
rules of the United States Securities and Exchange Commission (the “SEC”)
provide in substance that Buyer may dispose of the Shares only pursuant to an
effective registration statement under the Securities Act or an exemption
therefrom, and Buyer understands that the Company has no obligation or intention
to register any of the Shares, or to take action so as to permit sales pursuant
to the Securities Act. Buyer acknowledges that it is familiar with the nature of
the limitations imposed by the Securities Act and the rules and regulations
thereunder on the transfer of securities.

 

(v)           Buyer acknowledges that neither the Company nor any other person
or entity offered to sell the Shares to it by means of any form of general
solicitation or advertising, including (A) any advertisement, article, notice,
or other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or (B) any seminar or meeting whose
attendees were invited by any general solicitation or general advertising.

 

(vi)          With the assistance of Buyer’s own professional advisors, to the
extent that Buyer has deemed appropriate, Buyer has made its own legal, tax,
accounting, and financial evaluation of the merits and risks of an investment in
the Shares and the consequences of this Agreement. Buyer has considered the
suitability of the Shares as an investment in light of its own circumstances and
financial condition and Buyer is able to bear the risks associated with an
investment in the Shares and its authority to invest in the Shares. Buyer
recognizes that investing in the Shares involves substantial risks, and has
taken full cognizance of and understands all of the risk factors related to the
acquisition of the Shares. Buyer has not relied upon any representations (other
than the representations and warranties of the Company set forth in Section 3)
or other information from the Company or any of its agents or representatives.

 



 6 

 

 

5.            Covenants of the Parties.

 

(a)          Legends. Buyer acknowledges and agrees that each certificate
representing the Shares will bear a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED, OR OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR
(2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH
LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF
A SECURITIES PURCHASE AGREEMENT DATED AS OF NOVEMBER 29, 2018, AS IT MAY BE
AMENDED FROM TIME TO TIME, AND AN ESCROW AGREEMENT DATED AS OF NOVEMBER 29,
2018, AS IT MAY BE AMENDED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE WITH
THE SECRETARY OF THE COMPANY.”

 

(b)          Schedule 13D. Buyer agrees to timely file a Schedule 13D with the
SEC as required by Section 13(d) of the Exchange Act. Buyer shall provide the
Company a copy of such Schedule 13D a reasonable time in advance of the filing
thereof with the SEC.

 

(c)          Restrictions of Transfer. Except as set forth in Section 7, Buyer
will not sell, assign, dispose of, exchange, pledge, encumber, hypothecate, or
otherwise transfer (each, a “Transfer”) any Shares, or any interest therein, or
otherwise permit any Liens to be created on any Shares. In addition, so long as
the Shares are held in the Escrow Account they may not be taken or reached by
legal or equitable process in satisfaction of any debt or other liability of
Buyer. Any purported Transfer of any Shares in violation of this Section 5(c)
shall be void ab initio.

 

(d)          Voting. With respect to all matters presented to the Company’s
stockholders, Buyer shall vote all of the Shares then held by Buyer in the same
manner and in the same proportion (rounded to the nearest whole share) as shares
of common stock of the Company that are not held by Buyer are voted.

 

6.            Effects of Merger. If the Merger is consummated, in accordance
with the terms of the Merger Agreement, the Company and Buyer shall deliver a
joint written instruction to the Escrow Agent to deliver all of the Shares (and
the Stock Certificate and Share Transfer Documents) held in the Escrow Account
to Buyer, and the Shares, like all other shares of common stock of the Company
owned, directly or indirectly, by Buyer or Merger Sub immediately prior to the
Effective Time (as defined in the Merger Agreement), shall be cancelled and
shall cease to exist, without any conversion thereof and no payment or
distribution shall be made with respect thereto.

 



 7 

 

 

7.            Effects of Termination of Merger Agreement.

 

(a)          Except as provided below, in the event the Merger Agreement is
terminated prior to the Effective Time, the Company will purchase from Buyer,
and Buyer will sell to the Company, all of the Shares for a cash purchase price
equal to the Purchase Price. As promptly as practicable (and in any event within
two Business Days (as defined in the Merger Agreement)) following any such
termination of the Merger Agreement, (i) Buyer and the Company shall deliver a
joint written instruction to the Escrow Agent to deliver all of the Shares (and
the Stock Certificate and Share Transfer Documents) held in the Escrow Account
to the Company or its designee, (ii) Buyer shall deliver to the Company all such
other documents and instruments as are necessary to transfer to the Company
(including, if requested by the Company, a transfer of ownership form, duly
executed in blank (with a medallion guarantee), in a form acceptable to the
Company’s transfer agent, in respect of all of the Shares), and shall be deemed
to have transferred, and to have represented and warranted to the Company that
it has transferred, to the Company, all of the Shares, free and clear of all
Liens, other than Liens imposed by applicable federal and state securities laws,
and shall cease to have any rights with respect to the Shares, except the right
to receive the consideration to be paid to Buyer pursuant to clause (iii) below,
and (iii) upon receipt of all of the Shares (and the Stock Certificate and Share
Transfer Documents), the Company shall deliver to Buyer an amount equal to the
Purchase Price, by wire transfer of immediately available funds to an account
designated by Buyer.

 

(b)          Notwithstanding anything to the contrary set forth in Section 9(a),
in the event that the Merger Agreement is terminated prior to the Effective Time
and Buyer is required to pay the Parent Termination Fee pursuant to the terms of
the Merger Agreement, Buyer will forfeit to the Company all of the Shares in
satisfaction of the Parent Termination Fee, and the Company will upon receipt
thereof pay to Buyer an amount equal to the Cash Payment. In such case, as
promptly as practicable (and in any event within two Business Days) following
the date of the event giving rise to the obligation of Buyer to pay the Parent
Termination Fee, (i) Buyer and the Company shall deliver a joint written
instruction to the Escrow Agent to deliver all of the Shares (and the Stock
Certificate and Share Transfer Documents) held in the Escrow Account to the
Company or its designee, (ii) Buyer shall deliver all such other documents and
instruments as are necessary to transfer to the Company (including, if requested
by the Company, a transfer of ownership form, duly executed in blank (with a
medallion guarantee), in a form acceptable to the Company’s transfer agent, in
respect of all of the Shares), and shall be deemed to have transferred, and to
have represented and warranted to the Company that it has transferred, to the
Company, all of the Shares, free and clear of all Liens, other than Liens
imposed by applicable federal and state securities laws, and shall cease to have
any rights with respect thereto, except the right to receive the consideration
to be paid to Buyer pursuant to clause (iii) below, and (iii) upon receipt of
all of the Shares (and the Stock Certificate and Share Transfer Documents), the
Company will pay to Buyer an amount equal to the Cash Payment, by wire transfer
of immediately available funds to an account designated by Buyer.

 



 8 

 

 

8.            Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of law or public
policy or the application of this Agreement to any person or entity or
circumstance is invalid or incapable of being enforced by any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either party. To such end, the provisions of this
Agreement are agreed to be severable. Upon such determination that any term or
other provision is invalid, illegal, or incapable of being enforced, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

 

9.            Assignment. Neither this Agreement nor any of the rights,
interests, or obligations under this Agreement may be assigned, in whole or in
part, by operation of law or otherwise by either of the parties without the
prior written consent of the other party. Any purported assignment in violation
of this Section 9 will be null and void ab initio. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

 

10.          Expenses. All fees, costs, and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, including legal fees,
shall be paid by the party incurring such expenses.

 

11.          Notices. Any notice or other communication provided for herein or
given hereunder to either party shall be given in the manner contemplated by the
Merger Agreement.

 

12.          Waiver. No party may waive any of the terms or conditions of this
Agreement except by a duly signed writing referring to the specific provision to
be waived.

 

13.          Entire Agreement. This Agreement, together with the Merger
Agreement, the Securities Escrow Agreement, and the Confidentiality Agreement
(as defined in the Merger Agreement) constitute the entire agreement among the
parties with respect to the subject matter hereof, and supersede all prior
agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof (other than the Confidentiality Agreement,
which will terminate at the Closing (under and as defined in the Merger
Agreement)).

 

14.          Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person or entity any
right, benefit, or remedy of any nature whatsoever under or by reason of this
Agreement.

 

15.          Governing Law; Jurisdiction.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of law
rules of such state that would direct a matter to another jurisdiction.

 



 9 

 

 

(b)          Each of the parties (i) agrees that any action, suit, or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with this Agreement or the transactions contemplated hereby (whether
brought by either party or any of its affiliates or against any party or any of
its affiliates) shall be brought, heard, and determined exclusively in the state
courts located in the State of Nevada or, if such courts shall not have
jurisdiction, any of the federal courts of the United States of America located
in the State of Nevada, (ii) irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such action,
suit, or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such action, suit, or proceeding in any such court or that any such
action, suit, or proceeding brought in any such court has been brought in an
inconvenient forum, (iii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from such court, and
(iv) agrees not to bring any action, suit, or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in any other
court. The parties agree that a final trial court judgment in any such action,
suit, or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
provided, however, that nothing in the foregoing shall restrict either party’s
rights to seek any post-judgment relief regarding, or any appeal from, such
final trial court judgment.

 

16.          Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS COTENMPLATED
HEREBY.

 

17.          Specific Performance. The parties agree that irreparable damage
would occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that money damages would not be a
sufficient remedy for any breach of this Agreement, and accordingly, the parties
shall be entitled to specific performance of the terms hereof, without any
requirement to post bond, in addition to any other remedy to which they are
entitled at law or equity. The parties further agree not to assert that a remedy
of specific enforcement is unenforceable, invalid, contrary to law, or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy.

 

18.          Counterparts. This Agreement may be executed and delivered
(including by facsimile or other form of electronic transmission) in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be executed and delivered as of the day and year first written
above.

 

  NEVADA GOLD & CASINOS, INC.         By: /s/ Michael P. Shaunnessy    
Name:  Michael P. Shaunnessy     Title:  President & CEO         MAVERICK
CASINOS LLC         By: /s/ Eric Persson     Name:  Eric Persson     Title:
Manager

 

[Signature page to Securities Purchase Agreement]

 



   

